

Exhibit 10.03


SUPPLY AGREEMENT


THIS SUPPLY AGREEMENT (this “Agreement”), made and effective the 29th day of
December, 2009 (the “Effective Date”), is by and between NUTRITION 21, INC.
(hereinafter referred to as “Nutrition 21”), a New York corporation, having a
place of business at 4 Manhattanville Road, Purchase, NY 10577 and NATURE’S
PRODUCTS, INC., a Florida corporation, having a place of business at 1301
Sawgrass Corporate Parkway, Sunrise, FL 33323.
 
Nature’s Products, Inc. and its affiliated entities, including, without
limitation, Iceland Health, Inc., a Florida corporation, are hereinafter
collectively referred to as “NPI.” Nutrition 21 and NPI are each individually
sometimes referred to as a “Party” and collectively as the “Parties.”
 
Preliminary Statement
 
 
a.
Nutrition 21 currently sells Chromium Picolinate, Chromium Histidinate, Chromium
Picolinate-Biotin Blend, and Arginine-Silicate-Inositol Blend (the
“Ingredients”). Nutrition 21 also uses the Ingredients in the manufacture of the
end-products whose SKU’s are listed in Exhibit 1 (the “Listed SKUs”).

 
 
b.
NPI wishes to purchase the Ingredients from Nutrition 21 on the terms
hereinafter set forth.

 
In consideration of the foregoing and the mutual obligations undertaken in this
Agreement, and for other consideration, the value and sufficiency of which are
hereby acknowledged, the Parties agree as follows:
 
 
1.
Sale and Purchase of Ingredients.

 
 
a.
NPI agrees to purchase from N21 all of NPI’s requirements for the Ingredients,
and Nutrition 21 agrees to sell NPI all of its requirements for such
Ingredients.

 
 
b.
Exhibit 2 sets forth the prices to be charged by Nutrition 21 to NPI for
Ingredients that are ordered through December 31, 2013 for use by NPI in the
manufacture of any Listed SKUs (“Discounted Prices”).

 
 
c.
Prices for Ingredients that are ordered by NPI for use by NPI from and after
January 1, 2014 for use in manufacturing any Listed SKUs shall be computed on a
most favored nation basis for customers who purchase similar volumes of
Ingredients.

 
 
d.
From and after the date of this Agreement, prices for Ingredients that are
ordered for use by NPI for manufacturing any product other than a Listed SKU
shall be computed on a most favored nation basis for customers who purchase
similar volumes of Ingredients.

 
 
e.
Payment hereunder shall be due and payable no later than thirty (30) days
following the date that Nutrition 21 has issued an invoice.  NPI shall pay all
invoices by check.  Any amount not paid when due shall bear interest at the
maximum lawful interest rate from the due date until paid in full.

 
 
f.
All payments hereunder will be made in U.S. dollars.

 
 
g.
If at any time during the term of this Agreement, Nutrition 21 is not able or
willing to supply any of the Ingredients to NPI (called a “Period of
Unavailability”), Nutrition 21 hereby grants to NPI a non-exclusive license
during the Period of Unavailability to purchase or have manufactured by a third
party or to manufacture for its own account any such Ingredients for Licensed
Uses, as such term is defined in a License Agreement of even date
herewith.  After any Period of Unavailability ends, NPI shall again purchase all
of its requirements for Ingredients from Nutrition 21. If the failure of
Nutrition 21 to supply the Ingredients to NPI occurs at a time that Nutrition 21
is supplying the Ingredients to third parties or offering such Ingredients as
available for purchase, Nutrition 21 shall indemnify NPI for the additional cost
NPI incurs in obtaining the Ingredients from an alternate source.


 
1

--------------------------------------------------------------------------------

 
 
 
2.
Audit Rights, etc.

 
 
a.
Orders that NPI submits as being entitled to Discounted Prices shall be
accompanied by such documentation as Nutrition 21 reasonably requires to confirm
this entitlement. NPI shall from time to time give to Nutrition 21 and its
representatives access to NPI’s books and records to the extent necessary to
confirm that prior purchases by NPI at Discounted Prices were in fact entitled
to Discounted Prices.

 
 
3.
Uses Subject to Patent License.

 
 
a.
Nutrition 21 owns patents on the composition and/or the use of the Ingredients.
Concurrently herewith, Nutrition 21 is by separate instrument granting patent
licenses to use the Ingredients in the specific manner set forth in the patent
licenses. Nothing in this Agreement shall be deemed to enlarge or expand the
scope of the patent licenses, and NPI shall use the Ingredients only to the
extent consistent with the Patents and the patent licenses.

 
 
4.
The term of this Agreement shall be for the period commencing on the date of
this Agreement (the “Commencement Date”) and ending on August 21, 2022.

 
 
5.
Orders and Forecasts

 
 
a.
Orders.

 
 
i.
NPI will submit electronic purchase orders for the purchase of Ingredients in
accordance with the lead-time requirements and capacity limits set forth in
Section 4.1(b) below and Exhibit B hereto (each such purchase order, an
“Order”).

 
 
ii.
Ingredients purchased in connection with any Order will be delivered in
accordance with the schedule, and subject to the daily capacity and other
limitations, set forth in Exhibit B.  Orders received after 4:30 pm shall be
deemed received by Nutrition 21 as of 8:00 am on the Business Day following the
day of actual receipt.

 
 
iii.
Delivery will be effected F.O.B. Nutrition 21’s US point of shipment.

 
 
iv.
While Ingredients are in Nutrition 21’s possession, Nutrition 21 will bear the
risk of loss only to the extent of the cost of manufacture of any Ingredients
actually lost or damaged.  Upon transfer of the Ingredients to a common carrier
at Nutrition 21’s US point of shipment, title and risk of loss with respect to
the Ingredients shall transfer to NPI.

 
 
b.
Forecasts.

 
 
i.
NPI will provide quarterly to Nutrition 21 forecasted purchases for the next
twelve-months and will update the forecast quarterly one week prior to the start
of each succeeding quarter.

 
 
6.
Nutrition 21 Product Warranty and Limitation of Liability.

 
 
a.
Nutrition 21 warrants that the Ingredients supplied by it under this Agreement
shall meet Nutrition 21’s specifications (“Specifications”).  If any Ingredient
supplied under this Agreement proves to be a Defective Ingredient and the defect
is attributable to Nutrition 21, Nutrition 21’s obligation with respect to the
Defective Ingredient shall be, at NPI’s option, to replace such Ingredient or to
issue a credit or refund to NPI in the amount of the price received by Nutrition
21 from NPI for the Ingredients (plus any documented commercially reasonable
out-of-pocket freight charges actually incurred by NPI in connection with
replacing and returning such Ingredient).  Nutrition 21 shall have no liability
whatsoever for any defects unless notified within a commercially reasonable
period by NPI in writing identifying any such defects.


 
2

--------------------------------------------------------------------------------

 
 
 
b.
“Defective Ingredients” means Ingredients that materially differ from agreed to
Specifications.

 
 
c.
All claims under this warranty must be reported in writing to Nutrition 21 as
promptly as practicable after discovery.  Nutrition 21 will provide NPI with a
return materials authorization (RMA) number and shipping instructions within
three days after receipt of NPI’s report of the claim, and NPI must ship the
Ingredients claimed to be defective to Nutrition 21 within thirty (30) days
after NPI’s receipt of the RMA number and shipping instructions.

 
 
7.
Force Majeure

 
 
a.
Neither Party shall be liable for any failure of or delay in performance of its
obligations under this Agreement to the extent such failure or delay is due to
circumstances beyond its control, including acts of God, acts of a public enemy,
fires, floods, wars, civil disturbances, sabotage, terrorism, accidents,
insurrections, blockades, embargoes, storms, explosions, damage to its plants,
labor disputes (whether or not the employees’ demands are reasonable and within
the Party’s power to satisfy), acts of any governmental body (whether civil or
military, foreign or domestic), all perils of the seas and other waters, failure
or delay of third parties or governmental bodies from whom either Party is
obtaining or must obtain rights of way, easements, franchises, permits,
machinery, materials, equipment, transportation, independent contracting, or
supplies to grant or deliver the same, or inability to obtain labor, materials,
equipment, or transportation (collectively referred to herein as “Force Majeure
Event”).

 
 
b.
Each Party shall provide written notice to the other within thirty (30) days
after a Force Majeure Event which has resulted in such Party’s failure of or
delay in performance of its obligations under this Agreement.

 
 
c.
Each Party shall use its reasonable efforts (without being obligated to incur
any additional expenses) to minimize the duration and consequences of any
failure of or delay in performance resulting from a Force Majeure Event.

 
 
8.
Use of Trademarks.  Except as provided herein or in Asset Purchase Agreements
among Nutrition 21, NPI and other parties, NPI shall not use any trademark
(including Nutrition 21’s logo) owned and or controlled by Nutrition 21.

 
 
9.
Miscellaneous

 
 
a.
Notices.  All notices and other communications which may be required or are
desired to be given hereunder shall be in writing.

 
 
b.
No Waivers of Rights, Etc.  No failure or delay on the part of any Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.

 
 
c.
Amendments.  Any provision of this Agreement may be amended or waived if, but
only if, such amendment or waiver is in writing and is signed by Nutrition 21
and NPI.

 
 
d.
Assignments and Successors.

 
 
i.
Nutrition 21 may assign this Agreement or any of its rights or delegate any of
its obligations hereunder to an affiliate or to any person or entity who is
acquiring all or substantially all of its assets or with whom Nutrition 21 may
merge or enter into other business combination. Nutrition 21 shall not have the
right to assign or sublicense any of its rights or to delegate any of its
obligations hereunder to any other person or entity without the consent of NPI,
which consent shall not be unreasonably withheld or delayed.

 
 
ii.
The foregoing in no way shall limit Nutrition 21’s right to subcontract any of
its obligations hereunder.


 
3

--------------------------------------------------------------------------------

 
 
 
iii.
NPI shall not have the right to assign or sublicense any of its rights or to
delegate any of its obligations hereunder to any other person or Person without
the consent of Nutrition 21.

 
 
e.
No Third-Party Beneficiaries.  This Agreement does not create, and shall not be
construed as creating, any rights enforceable by any person not a party to this
Agreement.

 
 
f.
No Joint Venture.  The Parties hereto are independent contractors.  The Parties
hereto are not partners, joint venturers, or agents of one another and nothing
in this Agreement or in the performance thereof shall be construed to place them
in the relationship of partners or joint venturers or to make one an agent of
the other.  Neither Party hereto shall have the power to obligate or to bind the
other in any manner or for any purpose.

 
 
g.
Entire Agreement.  This Agreement constitutes the entire agreement among the
Parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and undertakings, both written and oral, relating to the
subject matter hereof.

 
 
h.
Governing Law.  This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Florida without regard to conflict of law
principles.

 
 
i.
Consent to Jurisdiction.  Nutrition 21 and NPI hereby irrevocably submit to the
jurisdiction of any court of the State of Florida sitting in Broward County and
any Federal court sitting in Broward County, Florida in respect of any suit
brought by Nutrition 21, and sitting in Westchester County New York in respect
of any suit brought by NPI or its affiliates, and any appellate court from any
thereof in any action or proceeding arising out of or relating to this
Agreement, and Nutrition 21 and NPI hereby irrevocably agree that all claims in
respect of such action or proceeding may be heard and determined in such court.

 
 
j.
Counterparts.  This Agreement may be executed in counterparts, and by the
different Parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 
IN WITNESS WHEREOF, the Parties hereto have duly caused the execution of this
Agreement by their duly authorized officers, as of the day and year first above
written.
 
NUTRITION 21, INC.
   
By:      
   
Name:
 
Title:
   
NATURE’S PRODUCTS, INC.
   
By:       
   
Name:
 
Title:


 
4

--------------------------------------------------------------------------------

 

Exhibit 1 Listed SKU’s


Item Num
 
Description
10601769731333
 
IH Appetite Control (12/Case)
050428858431
 
CVS  100ct  200mcg  (24/Case)
050428095829
 
CVS  100ct  400mcg  (24/Case)
050428095836
 
CVS  250ct  200mcg  (24/Case)
10041520871388
 
CareOne (Ahold)  60ct  500mcg  (24/Case)
10041520871371
 
CareOne (Ahold) 300ct  200mcg  (24/Case)
10601769736253
 
Club: Chromax AMF 90ct  (12/Case)
10601769734266
 
Club: Chromax Ultra 250ct  (12/Case)
10601769995902
 
DE Diachrome  60ct  (12/Case)
10601769737403
 
DE Diachrome 30ct (12/Case)
10601769737502
 
DE NTG - Tea 10ct sticks (12/Case)
10601769737205
 
DE NTG Multi Vitamin - Citrus  (12/Case)
10041163438368
 
Equaline Chromium 200mcg 100ct (24/Case)
10041163438375
 
Equaline Chromium 400mcg 100ct (24/Case)
10601769736154
 
IH Advanced MF 45ct (12/Case)
10601769731326
 
IH Chromax 1000mcg 250ct  (12/Case)
20601769731323
 
IH Chromax 1000mcg 250ct Sams Display
10601769734068
 
IH Chromax Extra Strength 75ct (12/Case)
10601769734167
 
IH Chromax Ultra Strength 60ct (12/Case)
10601769996015
 
International Diachrome  60ct  (12/Case)
10011822009314
 
Pharmassure 1000mcg CP 100ct  (24/Case)
10011822375419
 
Rite Aid  100ct  400mcg  (24/Case)
10011822880531
 
Rite Aid  300ct  200mcg  (24/Case)
10048107049314
 
Rite Aid Pharmass 100ct 200mcg (24/Case)
10011822375402
 
Rite Aid Pharmass 100ct 400mcg (24/Case)
10311917099078
 
Walgreen CP FN 200mg 100ct (24/Case)
10311917099092
 
Walgreen CP FN 200mg 250ct (24/Case)
10311917099085
 
Walgreen CP FN 400mg 100ct (24/Case)
10311917101696
 
Walgreen FN Advanced JR 120ct (24/Case)
10311917107193
 
Walgreen FN CP 1000mcg 100ct (24/Case)
10311917101689
 
Walgreen FN Chol Relief 120ct (24/Case)
10311917107209
 
Walgreen FN Dia Health MV 30ct (24/Case)
10681131928622
 
Walmart  CP 100ct  800mcg  (24/Case)
10681131312681
  
Walmart 100ct 1000mcg  (24/Case)


 
5

--------------------------------------------------------------------------------

 


Exhibit 2 Prices, etc. for Listed SKUs


Chromium Picolinate  [**confidential material is omitted and is filed separately
with the Securities and Exchange Commission**]


Chromium Histidinate  [**confidential material is omitted and is filed
separately with the Securities and Exchange Commission**]


Chromium Picolinate-Biotin Blend  [**confidential material is omitted and is
filed separately with the Securities and Exchange Commission**]


Arginine-Silicate-Inositol Blend  [**confidential material is omitted and is
filed separately with the Securities and Exchange Commission**]


Lead-time Requirements


Chromium Picolinate - 10 working days
Chromium Histidinate - 20 working days
Chromium Picolinate-Biotin blend - 20 working days
Arginine Silicate Inositol blend - 20 working days


Capacity Limits


Not Applicable


Allowed Time Between Order and Shipping


For materials in stock - five business days

 

--------------------------------------------------------------------------------

 